        Case 1:20-cv-11889-MLW Document 110 Filed 05/19/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



DR. SHIVA AYYADURAI,


                      Plaintiff,

v.

                                                      Civil Action No. 1:20-cv-11889-MLW
WILLIAM FRANCIS GALVIN, in his
official capacity as the Secretary of the
Commonwealth
of Massachusetts and his individual capacity,
MICHELLE TASSINARI, in her individual
capacity, DEBRA O’MALLEY, in her
individual capacity, AMY COHEN, in her
individual capacity, and NATIONAL
ASSOCIATION OF STATE ELECTION
DIRECTORS,

                      Defendants.


     STATES UNITED DEMOCRACY CENTER’S MOTION FOR LEAVE TO FILE
                        AMICUS CURIAE BRIEF

       Pursuant to this Court’s Memorandum and Order of May 13, 2021 (Dkt. No. 92), the

States United Democracy Center (“States United”), through undersigned counsel, respectfully

request leave of this Court to submit an amicus curiae brief

       Federal district “courts have inherent authority and discretion to appoint amici.” Boston

Gas Co. v. Century Indem. Co., 2006 WL 1738312, at *1 n.1 (D. Mass. June 21, 2006). Indeed,

as the Court has in this case, district courts “frequently welcome amicus briefs from non-parties

concerning legal issues that have potential ramifications beyond the parties directly involved,”

NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal.

2005), particularly when the amicus has “unique information or perspective that can help the
            Case 1:20-cv-11889-MLW Document 110 Filed 05/19/21 Page 2 of 4




court beyond the help that the lawyers for the parties are able to provide,” Ryan v. Commodity

Futures Trading Comm’n, 125 F.3d 1062, 1064 (7th Cir. 1997). Amicus Curiae’s proposed brief

meets these standards.

        The motion for leave to file is based upon the following:

        1. Amicus curiae has an interest in this case and is well-placed to submit a brief amicus
           curiae.

        States United is a non-profit, nonpartisan organization advancing free, fair, and secure

elections. States United focuses on connecting state officials, law enforcement leaders, and pro-

democracy partners across the country with the tools and expertise they need to safeguard our

democracy. States United has significant experience in supporting state Secretaries of State

across the county in their own efforts to protect elections, including the November 2020 general

election.

        2. Amicus curiae’s expertise is timely and useful to this Court.

        Amicus curiae seeks to provide information to this Court about the vital role Secretaries

of State play across the country in ensuring that the public has access to truthful information

about elections and warning the public about misinformation that undermines the democratic

process. This role includes not just providing information to the public at large, but also

providing information to distributors of information, including social-media platforms, so that

they can make more fully informed decisions about what information to amplify on their

platforms. Just as government officials have long cautioned reporters not to run sources’ faulty

versions of events, it is vital that Secretaries of State be able to tell Twitter when its platform is

being used to spread misinformation.




                                                   2
           Case 1:20-cv-11889-MLW Document 110 Filed 05/19/21 Page 3 of 4




       3.      No party’s counsel will author this proposed amicus curiae brief in whole or in

part. No party or party’s counsel, and no person other than Amicus Curiae, contributed money

intended to fund preparing or submitting the brief.

       4.      Per Local Rule 7.1, counsel for Amicus Curiae has sought assent to this motion

from the parties. Counsel for the Commonwealth of Massachusetts has indicated their assent to

this motion, and the National Association of State Election Directors does not object to the

motion. At the time of filing, counsel for Amicus Curiae has not received an indication from the

Plaintiff as to whether he assents or objects to the Motion.

       WHEREFORE, the Amicus Curiae respectfully requests that this Court grant leave to file

a brief 14 days after the Court’s deadline for any amici for Plaintiff to file their amici curiae

briefs, or in the alternative, 21 days after this motion for leave to file an amicus curiae brief is

granted.


                                               Respectfully submitted,

                                               Amicus Curiae States United Democracy Center

                                               By its attorneys,

                                               /s/ M. Patrick Moore Jr.
                                               M. Patrick Moore (BBO No. 670323)
                                               HEMENWAY & BARNES
                                               75 State Street
                                               Boston, MA 02109
                                               Local Counsel for Amicus Curiae
                                               (617) 557-9715
                                               pmoore@hembar.com


                                               Jonathan L. Williams
                                               Jonathan L. Williams, P.A.
                                               *Pro hac vice forthcoming
                                               113 South Monroe Street, First Floor
                                               Tallahassee, FL 32301


                                                   3
           Case 1:20-cv-11889-MLW Document 110 Filed 05/19/21 Page 4 of 4




                                                Counsel for Amicus Curiae
                                                (850) 706-0940
                                                jw@jonathanwilliamslaw.com
Dated: May 19, 2021



                                   CERTIFICATE OF SERVICE

          I certify that on May 19, 2021, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which automatically sends email notification of such filing to

registered participants. Any other counsel of record will receive the foregoing via email in .pdf

format.

                                                /s/ M. Patrick Moore Jr.
                                                M. Patrick Moore Jr.




                                                    4
